Name: Commission Regulation (EEC) No 3511/83 of 13 December 1983 amending Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity;  consumption
 Date Published: nan

 No L 351 / 10 Official Journal of the European Communities 14. 12. 83 COMMISSION REGULATION (EEC) No 3511/83 of 13 December 1983 amending Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 10 (3) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 1 844/77 (3), as last amended by Regulation (EEC) No 1426/83 (4), provides for the granting of special aid for skimmed-milk powder that meets certain requirements and is to be used as " feed for animals other than young calves ; whereas the skimmed-milk powder quality requirements set out in Annex I to Commission Regulation (EEC) No 625/78 0, as last amended by Regulation (EEC) No 2549/83 (6) have been adjusted ; whereas the wording of Article 1 ( 1 ) of Regulation (EEC) No 1844/77 should in consequence also be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . Without prejudice to the provisions set out below, special aid shall be granted for skimmed-milk powder that either :  meets the requirements set out at point 1 of Annex I to Regulation (EEC) No 625/78 (with the exception of the requirements given at (b), (i) and (k)), these requirements having been checked by the methods set out at point 2 of Annex I and in Annex IV to that Regulation , or  has been produced from buttermilk as defined in Article 1 (b) and (d) of Regulation (EEC) No 986/68 . The skimmed-milk powder specified in the first subparagraph may have a water content of more than 4 % , in accordance with the conditions set out in paragraph 5. The products specified in the first subparagraph may not be denatured or directly incorporated unless they are used separately. The products given by denaturing and/or direct incorporation may, in addition to the products resulting from the operation , contain only one of the two products specified in the first subpara ­ graph .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1844/77 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (J) OJ No L 163, 22. 6 . 1983, p . 56 . O OJ No L 205, 11 . 8 . 1977, p . 11 . (&lt;) OJ No L 145, 3 . 6 . 1983, p . 21 . 0 OJ No L 84, 31 . 3 . 1978, p. 19 . Is) OJ No L 252, 13 . 9 . 1983, p . 5 .